895 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Adan ORTIZ-ORTIZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 89-3400.
United States Court of Appeals, Sixth Circuit.
Feb. 15, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Petitioner, Adan Ortiz-Ortiz, appeals the final order of deportation entered against him by the Board of Immigration Appeals.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the Board erred in ordering petitioner's deportation.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the Board having articulated the reasons why petitioner should be deported, the decision of the Board of Immigration Appeals is affirmed upon the reasoning set out in its decision of January 3, 1989